NEWS RELEASE

 

[g122832kqi001.jpg]

Exhibit 10.2

Media Contact:
Jared Matkin, Overstock.com, Inc.
+1 (801) 947-3880
jmatkin@overstock.com

Investor Contact:
Kevin Moon, Overstock.com, Inc.
+1 (801) 947-3282
kmoon@overstock.com

OVERSTOCK.COM COMPLETES SALE OF OTRAVEL.COM

SALT LAKE CITY (April 25, 2007) — Overstock.com, Inc. (NASDAQ: OSTK) today
announced that it has completed the sale of its wholly owned subsidiary
OTravel.com, Inc. to Castles Travel, Inc., an affiliate of Kinderhook
Industries, LLC, and Castles Media Company LLC, for $17.0 million, including
cash of $11.0 million.

OTravel (formerly known as Ski West, Inc.) is a Park City, Utah-based on-line
travel company specializing in customized lodging and vacation packages,
primarily in popular ski areas in the U.S. and Canada.

About Overstock.com

Overstock.com, Inc. is an online “closeout” retailer offering discount,
brand-name merchandise for sale over the Internet. The company offers its
customers an opportunity to shop for bargains conveniently, while offering its
suppliers an alternative inventory liquidation distribution channel.
Overstock.com, headquartered in Salt Lake City, is a publicly traded company
listed on the NASDAQ Global Market and can be found online at
http://www.overstock.com.

About Kinderhook

Kinderhook Industries, LLC (“Kinderhook”) is a private equity firm with $470.0
million under management.  Kinderhook partners with highly talented management
teams to pursue private equity investments in non-core divisions of public
companies, management buyouts of entrepreneurial-owned businesses and troubled
situations and existing small


--------------------------------------------------------------------------------


capitalization companies lacking institutional support.  Kinderhook’s principals
have completed in excess of fifty transactions, investing over $1.0 billion
throughout their investment careers.  Representative investments include
companies in the health care services, basic manufacturing and business services
industries. More information regarding Kinderhook can be found at
http://www.kinderhookindustries.com.

About Castles Media Company

Castles Media Company was created to operate industry leading, highly targeted
media properties in attractive vertical markets.  The Company plans to acquire
and develop several category-specific media properties that can generate
significant value by connecting buyers and sellers more efficiently and with
greater utility than traditional mass media.   Castles Media is led by Julian
Castelli, a tenured senior executive with a successful track record of both
leading large public companies and building and developing smaller start-up
organizations.   More information regarding Castles Media can be found at
http://www.castlesmedia.com.

# # #

Overstock.com is a registered trademark of Overstock.com, Inc. All other
trademarks are the property of their respective companies.

2


--------------------------------------------------------------------------------